                                                                            United States District Court
                                                                              Southern District of Texas

                                                                                 ENTERED
                                                                                 May 13, 2019
                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS                           David J. Bradley, Clerk

                       CORPUS CHRISTI DIVISION

JOSE GONZALES III,                         §
                                           §
        Petitioner,                        §
VS.                                        §   CIVIL NO. 2:18-CV-231
                                           §
LORI DAVIS,                                §
                                           §
        Respondent.                        §

                                      ORDER

      The Court is in receipt of Respondent’s Motion for Summary Judgment, Dkt.
No. 13; Petitioner’s Objections to Respondent’s Motion for Summary Judgment, Dkt.
No. 14; the Magistrate Judge’s Memorandum and Recommendation (“M&R”), Dkt.
No. 15; Petitioner’s Objections to the M&R, Dkt. No. 16; and Petitioner’s Letter,
Dkt. No. 17.
      After independently reviewing the filings, the record, and applicable law, the
Court ADOPTS the M&R, Dkt. No. 15. The Court therefore GRANTS Respondent’s
Motion for Summary Judgment, Dkt. No. 13, and DISMISSES Petitioner’s
application for habeas corpus relief as TIME BARRED. Further, the Court
DENIES Petitioner a Certificate of Appealability. The Court DIRECTS the Clerk
to mail this Order and a copy of the docket activity sheet to Petitioner.
      Final judgment will be entered separately.


      SIGNED this 13th day of May, 2019.


                                           ___________________________________
                                           Hilda Tagle
                                           Senior United States District Judge




1/1
